DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibuya et al. US Pub. No. 20190101491.
Regarding claims 1 and 6, Shibuya teaches a spectrometry device (Figure 1) comprising: 
a controller (Figure 1 and 2; signal processing part); 
a first light emitter that irradiates first irradiated light to gas to be measured (Figure 1, QCL1)
a second light emitter that irradiates second irradiated light to the gas to be measured (Figures 1, QCL2); 
a first light receiver that outputs a first light reception signal that comprises information relating to a first optical spectrum of a first analysis-subject component in the gas to be measured and is obtained based on the first irradiated light (Figure 1 and 2, light detector 3 combined with signal separation part; paragraphs 42-44; the combination of the light detector with the sample and hold circuit creates a detector specific for each pulse of light from each wavelength; the pulses are mutually adjacent pulses to prevent overlap of the pulses as taught in paragraph 42; further the light sources are chosen to detect different gas see paragraph 32); 
a second light receiver that outputs a second light reception signal that comprises information relating to a second optical spectrum of a second analysis-subject component in the gas to be measured and is obtained based on the second irradiated light (Figure 1 and 2, light detector 3 combined with signal separation part; paragraphs 42-44; the combination of the light detector with the sample and hold circuit creates a detector specific for each pulse of light from each wavelength; the pulses are mutually adjacent pulses to prevent overlap of the pulses as taught in paragraph 42; further the light sources are chosen to detect different gas see paragraph 32; the second pulse is captured and held creating a second light receiver. The claims do not require the receivers are physically different. Paragraphs 36 and 37 teaches the detector combined with the CPU creates peripheral devices to sample and hold each pulse. Therefore the CPU is creating multiple receivers virtually);
and a storage that stores first information relating to the first light reception signal and second information relating to the second light reception signal, wherein the controller: causes the first irradiated light and the second irradiated light to be irradiated from the first light emitter and the second light emitter at mutually different timings (Figure 2; paragraph 42 and 43); stores the first information and the second information in the storage at mutually different timings, in synchronization with irradiation timings of the first irradiated light and the second irradiated light (paragraphs 42-44); acquires the information relating to the first optical spectrum based on the first information stored in the storage during a first time period (paragraphs 42-44); and acquires the information relating to the second optical spectrum based on the second information stored in the storage during a second time period (paragraphs 43-44).
Regarding claim 2, Shibuya teaches wherein the controller: consecutively stores a plurality of pieces of first information relating to the first light reception signal in the storage during the first time period; and consecutively stores a plurality of pieces of second information relating to the second light reception signal in the storage during the second time period that follows the first time period (Figures 3 and 6, the pulses are repeated paragraphs 42-44).
Regarding claim 3, Shibuya teaches wherein the controller alternately stores the first information and the second information in the storage every one period (Figures 3 and 6, the pulses are repeated; paragraphs 42-44).
Regarding claim 4, 7, and 8, Shibuya teaches wherein the first light emitter and the second light emitter are disposed opposite to the first light receiver and the second light receiver, respectively, the gas to be measured is interposed between the first light emitter and the first light receiver, and the gas to be measured is interposed between the second light emitter and the second light receiver (Figure 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya as applied to claims 1, 2, and 3 above, and further in view of Kageyama et al. US pub. No. 2018/0202923.
Regarding claim 5, 9, and 10, Shibuya is silent with respect to further comprising: a probe that extends along optical axes of the first irradiated light and the second irradiated light to be superimposed with the gas to be measured; and a reflector positioned at a tip of the probe to be opposite to the first light emitter and the second light emitter, wherein the gas to be measured is interposed between the reflector and each of the first light emitter and the second light emitter, the first light receiver and the second light receiver are disposed on a same side as the first light emitter and the second light emitter to be opposite to the reflector, the gas to be measured is interposed between the reflector and each of the first light receiver and the second light receiver.
Kageyama teaches a probe that extends along optical axes of the first irradiated light and the second irradiated light to be superimposed with the gas to be measured; and a reflector positioned at a tip of the probe to be opposite to the first light emitter and the second light emitter, wherein the gas to be measured is interposed between the reflector and each of the first light emitter and the second light emitter, the first light receiver and the second light receiver are disposed on a same side as the first light emitter and the second light emitter to be opposite to the reflector, the gas to be measured is interposed between the reflector and each of the first light receiver and the second light receiver (Figure 1, 1, 2, 17, GA, 5, 6, and 7).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have a probe that extends along optical axes of the first irradiated light and the second irradiated light to be superimposed with the gas to be measured; and a reflector positioned at a tip of the probe to be opposite to the first light emitter and the second light emitter, wherein the gas to be measured is interposed between the reflector and each of the first light emitter and the second light emitter, the first light receiver and the second light receiver are disposed on a same side as the first light emitter and the second light emitter to be opposite to the reflector, the gas to be measured is interposed between the reflector and each of the first light receiver and the second light receiver for the purposes of increasing the accuracy of measurements by having the light pass through the gas multiple times as well as reducing the overall size of the apparatus by placing the light source and detectors on the same side and having the ability to remote sense gases.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20200049556 teaches alternating between two light source for optical absorption measurements.
20190301939 teaches using a plurality of light sources for optical absorption measurements as well as retroreflectors to have the light source and detector next to each other in a multipass arrangement.
20190195784 teaches to scan the wavelength of light in optical absorption measurements with different timing sequences
20170139182 teaches a multipass arrangement.
20170089829 teaches two light sources.
20150138533 teaches two light sources and two detectors each detector assigned a light source in optical absorption spectrometry.
8437000 teaches two light sources and two detectors each detector assigned a light source in optical absorption spectrometry.
4914719 teaches a light detector for each wavelength of light.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227.  The examiner can normally be reached on M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Decenzo/Primary Examiner, Art Unit 2877